Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments, filed 03/16/21, with respect to the rejections in the non-final Office action dated 09/29/20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. 103 have been withdrawn.  This supplemental office action substitutes the Office action dated 09/29/20.

Priority
This application is a divisional of application 13815784, now USPN 9,943,551 B2, and claims priority to U.S. provisional patent application 61/683,698 filed 08/15/2012.

Status of Claims
Claims 1, 5, 13-16, 25-30, and 35-42 are pending in the application.
Claims 2-4, 6-12, 17-24, 31-34, and 43-46 have been cancelled.
Claims 1, 5, 13-16, 25-30, and 35-42 are present for consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 13-16, 25-30, and 35-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al. (Daniel) US 2010/0104539 A1 in view of Stephen et al. (Stephen) US 2010/0209408 A1.
Regarding Claim 1, Daniel discloses the invention substantially as claimed being (Figures 1 and 7; [0020]-[0026] and [0048]-[0049]) a dehydrated [0026] laminated tissue graft comprising two membrane layers (700 and 740) wherein each membrane layers comprises an amnion membrane ([0049] discloses the embodiment of Fig. 7 and discloses additional amnion layers 710-740.) However, Daniel does not disclose a layer of micronized placental tissue particles interposed between at least two of the membrane layers.
Stephen teaches [0103] the use of a layer of micronized placental ([0018] teaches the use of placenta) tissue particles ([0022] describes: “[A]fter freeze drying, the tissue can be pulverized or micronized to produce a particulate acellular matrix …) interposed between at least two of the membrane layers ([0103] describes: “[A]s an alterntative, two sheets of acellular matrix with particulate matrix between the sheets can be used.”) Stephen is concerned with the same field of endeavor, namely tissue repair, and explains the advantage ([0044] describes: “[I]t is understood that an acellular matrix can be applied to a tissue or organ in order to repair or regenerate that tissue or organ…”)
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to interpose a layer of micronized placental tissue particles between two membrane layers of Daniel, as taught by Stephen, in order to improve tissue regeneration.

Regarding Claim 5, Daniel discloses (Figures 1 and 7; [0020]-[0026] and [0048]-[0049]) a dehydrated, laminated tissue graft wherein the first at least one membrane layer (700) comprises an amnion membrane laminated with one or more additional membranes comprising amnion (710 and 720.)
Regarding Claims 13 and 14, the references do not disclose a second layer of micronized placental tissue particles interposed between an additional membrane layer and one of the two membrane layers.  Stephen teaches [0043]: “[T]he acellular matrices can be used to augment or ameliorate underdeveloped tissues or organs or to augment or reconfigure deformed tissues or organs.  One or more (e.g., one, two, three, four, five, six, seven, eight, nine, ten, 12, 14, 16, 18, 20, 25, 30, or more) such strips can be used at any particular site […] a non-particulate acellular matrix can be used in combination with particulate acellular matrix.”
One of ordinary skill in the art would have been capable of applying a known technique (disposing a layer of micronized tissue particles between two membrane layers, as taught by Stephen [0103]) to a known device (the dehydrated, multilayered placental tissue graft of Daniel in Figure 7) that was ready for improvement and the results (augmenting or reconfiguring deformed tissues) would have been predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to dispose a second layer of micronized placental tissue particles, as taught by Stephen, between an additional membrane layer and one of the two membrane layers of Daniel, in order to further improve tissue regeneration.

Regarding Claim 15, Daniel, in view of Stephen, discloses the dehydrated, laminated tissue graft of claim 1, and Stephen teaches [0025]: “the decellularized tissue matrix can be fixed with a crosslinking agent such as glutaraldehyde and stored prior to transplantation.” Stephen also describes [0037]: “[P]articulate acellular matrices can be made from any of the above described non-particulate acellular matrices by any process that results in the preservation of the biological and structural 
Regarding Claim 16, Daniel, in view of Stephen, discloses the dehydrated, laminated tissue graft of claim 1, and Stephen teaches [0047] the use of a micronized placental tissue composition comprising bioactive agents, for the advantage of enhancing wound healing ([0047] describes: “[F]actors that can be incorporated into the matrices, administered to the placement site of an acellular matrix graft, or administered systemically include any of a wide range of cell growth factors, angiogenic factors, differentiation factors, cytokines, hormones, and chemokines known in the art.”) Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, that the micronized placental tissue of Daniel, as modified by Stephen, contains a bioactive agent in order to enhance wound healing.
Regarding Claim 25, Daniel states that the tissue graft has “numerous applications and can be used in a variety of procedures” (Daniel: [0069], lines 1-2). Although a method for treating or preventing wrinkles in a subject by placing the laminated tissue graft of claim 1 at a region that is susceptible to wrinkle formation was not specifically disclosed in the references, Stephen teaches [0007] a treatment method comprising acellular tissue grafts where the recipient organ is the skin. Therefore, it would have been obvious, and well within the capability of one having ordinary skill in the art, to place the tissue graft of Daniel, as modified by Stephen, at a region that is susceptible to wrinkle formation to treat/prevent wrinkles. It is further to be noted that neither the claim, nor the originally filed specification gave any critically to the claimed parameter; in fact, the originally filed specification was completely silent regarding this parameter.

Regarding Claim 26, Daniel, in view of Stephen, discloses a method for enhancing wound healing comprising applying the laminated tissue graft of claim 1 near a  wound (Daniel: [0069], lines 4-7; [0072]-[0073].)

Regarding Claim 27, Daniel, in view of Stephen, does not specifically disclose a method for treating inflammation in a joint of a subject by applying the laminated tissue graft of claim 1 at the joint. However, Stephen teaches ([0055]-[0058]) the use of a micronized placental tissue composition to treat an injury to the joint by applying the composition at a joint. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to dispose the tissue graft of Daniel, as modified by Stephen, at a joint in order to treat inflammation. This benefit would obviously be provided since the tissue graft of Daniel, as modified by Stephen, meets the claimed structural limitations.

Regarding Claim 28, Daniel, in view of Stephen, discloses the dehydrated, laminated tissue graft of claim 1, and Stephen teaches ([0077]-[0096]) the use of a tissue graft in combination with a micronized tissue composition to repair or regrow chondrocytes at an articular surface [0096].  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to apply the tissue graft of Daniel, as modified by Stephen, at an articular surface in order to repair or regrow chondrocytes.

Regarding Claim 29, the references not specifically mention a method for treating or preventing inflammation of an articular surface of a subject by applying the laminated tissue graft of claim 1 at 


Regarding Claim 30, Daniel, in view of Stephen,  discloses the dehydrated, laminated tissue graft of claim 1, wherein Daniel further teaches a method for preventing or reducing scar formation near a spine by applying the dehydrated, laminated tissue graft of claim 1 directly to a region near the spine (Daniel: Claim 18, line 8).

Regarding Claim 35, although a method for treating a dural tear by applying the laminated tissue graft of claim 1 directly to the dural tear was not specifically disclosed in the references, Daniel states that the tissue graft has “numerous applications and can be used in a variety of procedures” (Daniel: [0069], lines 1-2).  Stephen also teaches [0018]: “Other tissues in which any of the above allografts can be placed include, without limitation, skin, gingiva, dura…”   It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the tissue graft of Daniel, as modified by Stephen, to treat the spinal dura. The claim, nor the originally filed specification, gave any critically to the claimed parameter.

Regarding Claims 36-38, Daniel discloses ([0069], [0072], and [0073]) a method for promoting wound healing associated with a dental surgical procedure, wherein the method comprises applying the dehydrated, laminated tissue graft to a wound in soft tissue around a dental implant in the treatment of advanced gingival recession defect. 

Regarding Claims 39 and 40, Daniel discloses [0069] a method for promoting healing of a wound associated with an orthopedic application, wherein the method comprises contacting the wound with the dehydrated, laminated tissue graft and securing void filling materials during bone repair.
Regarding Claim 41, Daniel discloses ([0066] lines 18-21 and [0069] lines 9, 17, and 18) a method for promoting wound healing associated with an ENT application. The method comprises contacting the wound, of a nose/throat with the laminated tissue graft. 
Regarding Claim 42, Daniel, in view of Stephen, discloses the dehydrated, laminated tissue graft of claim 1, and Stephen teaches [0103] a tissue graft coated on one side with micronized tissue ([0103] describes:”… two sheets of acellular matrix with particulate matrix between the sheets can be used.) It would have been obvious to one having ordinary skill in the art, at the time the invention was made, that the tissue graft of Daniel, as modified by Stephen, would be coated on one side with micronized placental tissue.

Response to Arguments
Applicant’s arguments, filed 03/16/21, have been fully considered and are persuasive. Therefore, the previous rejections under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Daniel and Stephen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached  9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774